Citation Nr: 1136409	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-10 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for residuals of a right shin laceration.

3.  Entitlement to service connection for residuals of a scalp laceration.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1997 to April 2003.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that in the course of appeal the Veteran changed his address of residence, and accordingly the RO in Los Angeles, California, is now the agency of original jurisdiction for this case.  

The Veteran, accompanied by his wife, M.G., testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in May 2011.  A transcript is in the claims file.  

The Board notes that an eye injury claim, which was also denied by the RO in the July 2007 rating decision, is not on appeal at this time.  The Veteran submitted a Notice of Disagreement in July 2007 which included the eye claim, and the Statement of the Case (SOC) issued by the RO in January 2009 also addressed the eye claim.  However, when the Veteran perfected his appeal by filing a VA Form 9 in March 2009, he expressly stated that he was appealing issues one through five as listed on the SOC, which thus excluded the eye injury claim, which was issue number six in the SOC.  The Veteran then in the Form 9 addressed each of the five issues he was appealing by explicit written contentions, and did not address the eye injury claim.  It is thus clear that the March 2009 VA Form 9 was, in effect, a withdrawal of the claim for service connection for an eye injury.  

Although the eye-injury issue was mistakenly discussed at the May 2011 hearing, that was long after the deadline for perfecting the appeal, and there is no indication of action by the RO which might have led the Veteran to believe that his eye injury claim was still the subject of appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The service treatment records (STRs) show that, in February 1999, the Veteran was treated for laceration to the scalp from a bolt on a piece of equipment.  Associated cognitive or neurological dysfunction was denied.  A laceration to the scalp was assessed and treated with interrupted-stitch suturing.  

In April 1999 the Veteran received treatment for a complaint of a soft tissue injury to the left ankle while playing soccer four days earlier.  He complained of pain continuing with weight-bearing and when ascending or descending stairs, as well as mild foot numbness with prolonged sitting.  The examiner assessed and treated soft tissue injury to the left leg.  

June 2001 STRs documents treatment of the left knee following a soccer injury, characterized as a soft tissue injury.  X-rays were negative for fracture.  Treatment included medication, ice, and crutches.  Follow-up treatment two days later noted that the knee felt better, but with persistent soreness.  

In December 2001 the Veteran received treatment for laceration to the right shin resulting from tripping over an equipment tie-down.  A three-centimeter ragged laceration was noted at the mid tibia.  The Veteran's tetanus vaccination was noted to be up to date, and he was treated with Betadine irrigation and two-layer interrupted stitching, followed by localized and systemic wound/anti-infection care.  

A treatment record 12 days later in December 2001 noted that the stitches were removed the day prior, and the Veteran was without pain.  Mild swelling and erythema was then noted to be persistent in the right lower leg.  

In September 2002 the Veteran received treatment for complained of acute mid-back pain in the T10 to T12 region, resulting from lifting his daughter.  The examiner noted tenderness in the left lateral aspect in that region, and assessed and treated muscle spasm.  Upon followup later in September 2002, the assessment was resolving muscle spasm.  

A January 27, 2003, report of medical assessment notes the Veteran's assertion of a cut to the right shin that required "over three days of bed rest to heal."  Healthcare provider comments of that date inform that the Veteran received 11 sutures for the wound.  The comments also noted the Veteran's history of a left knee strain in 2001 with the current complaint that the strain was improving but that symptoms persisted with occasional locking of the knee.  A further medical care record of that date noted "rule out" left knee meniscal injury.  

Upon his report of medical history for purposes of service separation, also dated January 27, 2003, the Veteran reported persistent locking and giving way in the left knee, and said he used a knee brace when engaged in sports.  He also then reported histories including emergency room care for a broken ankle, left knee hyperextension, two cuts, one scald, and a condition of the right shin.  

From the above-noted records of treatment and evaluation in service, it is apparent that the Veteran did suffer injuries to the affected parts which he associates with his currently claimed disabilities in this appeal.  

On his VA Form 9 submitted in March 2009, the Veteran asserted that his left knee disability was persistent with constant pain, daily "falls out of place," and locking.  He also then asserted that his right shin and scalp laceration scars were tender and painful to light touch.  He further contended that his left ankle has remained without complete functioning since his in-service injury, with a need to use "braces" to prevent recurrent sprain, and with severe pain in cold weather.  He further contended that he has had continuous "relapse" of his back muscle spasms since his initial mid-back condition in service.

By that VA Form 9 he perfected his appeal as to all the claimed disabilities which are subjects of the present appeal, and he also then provided assertions of ongoing symptoms of all five disabilities - of the left knee, right shin, scalp, left ankle, and back - to support his claims for service connection.  At his hearing before the undersigned in May 2011, the Veteran and his wife provided further testimony regarding the persistence of the claimed disabilities from service up to the present.  

The Veteran has yet to be afforded VA examinations addressing his claims for service connection the subject of this appeal.  For all these claims, there is a documented injury in service as well as assertions by the Veteran of both current disability and persistence of disability or symptoms of disability from service.   The Veteran is competent to address both the presence of his current disabilities as he perceives them and their history of persistence from initial injuries in service.  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), stated that an examination is required when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.   The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, injury, or disease in service, is a low threshold.  McLendon, 20 Vet. App. at 83.  These requirements are met to warrant examination addressing all the claimed disabilities the subject of appeal and the likelihood of their etiologies related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  Associate any records or response received with the claims file.  

2.  With the Veteran's assistance, as appropriate, obtain and associate with the claims file all VA and pertinent private treatment records not yet associated with the claims file.  

3.  Thereafter, afford the Veteran a VA examination by a physician or physicians with appropriate expertise to address the nature and etiology of the claimed disabilities.  In particular, the back disability claim should be addressed by a doctor with expertise in disabilities of the spine.  The claims folder must be made available to the examiner(s) for review in conjunction with the examinations.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.

a.  Any examiner must review the Veteran's narrative history of pertinent injuries in service and of persistence of disability from service.  The examiner should also review the claims file inclusive of a copy of this remand, service treatment records, submitted statements by the Veteran, pertinent treatment or evaluation records within the claims file, and the Veteran's May 2011 hearing transcript.  The examiner should in particular note the nature and extent of injury in service based on both documentary evidence and the Veteran's assertions. 

b.  The examiner should note that the Veteran's statements of medical history may be accepted to support a medical opinion even in the absence of corroborating documentary evidence, where the Veteran is judged to be credible in his assertions and where he is competent to make the assertions.  (For example, the Veteran is competent to address a history of symptoms of disability and to address treatments received and past statements by physicians, but may not be competent to address the precise nature and/or sequelae of any injury or disability.)  

c.  The examiner should thus address the Veteran's contentions and their credibility or lack of credibility (if so indicated).  In so doing, the examiners should address clinical evidence and other evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

d.  For each disorder of the subject of appeal, a separate opinion must be provided by the examiner as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current disorder was incurred in service or is otherwise causally related to service; OR, alternatively, whether such in-service incurrence or causation is unlikely (i.e., less than a 50-50 probability).  

e.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate their conclusions about the credibility of the statements, and the reasons for those conclusions.  

f.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If an examiner cannot answer a question without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

4.  Thereafter, readjudicate the remanded claims de novo.  If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

